DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2021 has been entered.

Claims 1 and 6 have been amended and Claims 2, 3, 7, and 8 have been cancelled as per the amendment filed on 1/06/2021.
Currently Claims 1, 4-6, 9, and 10 are pending and prosecuted.

Terminal Disclaimer

The terminal disclaimer filed on 1/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10664075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al., US Patent Publication 2017/0115860, henceforth known as Youn, in further view of Bang et al., US Patent Publication 2017/0168461, henceforth known as Bang, in further view of iPod classic User Guide, henceforth known as Apple iPod, and in further view of iPod Classic basics episode 3 scrolling, published on March 2, 2014 (https://www.youtube.com/watch?v=dAk2VLz0VYE), henceforth known as iPod Classic.

(Abstract; Figure 4; [0028]; [0042-0043]; an electronic device that includes a wearable device such as a watch with a input device 250),  
performing communication with an external device via a wireless communication unit ([0033]; a communication interface 170 may communicate with an external device by being connected with a network 162 through wireless communication or wired communication); 
executing a first contact application stored in a memory (Figure 8, 29 and 30; [0027]; [0031]; [0050]; [0052]; an application, stored in memory 130, includes a contact 378);
displaying a first set of contacts of a contact list on a display while executing the first contact application (Figure 8, 29 and 30; [0033]; [0042-0043]; [0080-0081]; [0117]; displaying the contact application, as seen in Figures 8, 29, and 30, on a display 160); 
sensing a touch input on the display while executing the first contact application (Figure 29 and 30; [0033]; [0042]; [0117]; the display includes a touch screen and may detect a touch gesture, such as the up/down scroll gesture);  
scrolling the contact list when the touch input is a non-rotational touch input on the display (Figure 29 and 30; [0033]; scrolling the contract list screen to change the display contact by an up/down scroll gesture of a user);  
However, Youn doesn’t explicitly disclose a watch-type mobile terminal having a touch bezel,

displaying a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed; and 
displaying a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed.
Bang et al., US Patent Publication 2017/0168461, teaches that an object 1520 existing in a bezel region 1502 of a wearable device as an input device (a watch-type mobile terminal including a bezel) that can respond to a dragging input. Where a user can move a desired displayed list up or down depending on the rotating amount of the object 1520 on the bezel (Figure 15; [0192-0193];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Youn to further include the teachings of Bang such that the input device 250, of Youn, comprises a bezel region that displays an object 1520 that can respond to a dragging input to cause the contact list do be moved up or down depending on the rotating amount of the object, in order to provide a watch-type mobile terminal having a touch bezel, and sensing a touch input on one of the display or a  touch bezel located on an edge of the watch-type mobile terminal, while (Bang: [0192-0193];).
However, the combination of Young and Bang doesn’t explicitly teach displaying a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed; and 
displaying a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed.
Apple iPod teaches being able to scrolling quickly through long lists. Where you can scroll quickly through a long list of songs, videos, or other items by moving your thumb quickly on the Click wheel. To scroll quickly, first you move your thumb quickly on the Click Wheel, to display a letter of the alphabet on the screen (displaying a quick scroll pop-up screen…on the display … when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed). Second, you use the Click Wheel to navigate through the alphabet until you find the first letter of the item you’re looking for. Third, you lift your thumb momentarily to return to normal scrolling, and then use the Click Wheel to navigate to the item you want (displaying a second set of contacts of the contact list without the quick scroll pop-up screen, when the speed of the rotation input …  and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed) (pages 9 and 10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of  Youn and Bang to further include the teachings Apple iPod such that movement of the object 1520 on the bezel region 1502 quickly will cause the display to display a letter of the alphabet screen to assist in navigation for an item, and movement of the object 1520 on the bezel region 1502 normally will cause the display to navigate through the items to the item in order to provide displaying a quick scroll pop-up screen together with the contact list on the display, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed; and  displaying a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed. The motivation to combine these arts is to utilize the teachings of Apple iPod in order to provide quickly scrolling through long lists (Apple iPod: pages 9-10).
However, the combination of Youn, Bang, and Apple iPod doesn’t explicitly teach displaying a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed.
([0:30-0:39], Attached Figure).

    PNG
    media_image1.png
    734
    1288
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, at the time the invention as filed, to modify the combinational disclosure of Youn, Bang, and Apple iPod to further include the teachings of iPod Classic such that the displaying of the letter appears on-top/overlaid the list in order to provide displaying a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed. The motivation to combine these analogous arts 

Regarding Claim 6, Youn discloses a watch-type mobile terminal, the watch-type mobile terminal  (Abstract; Figure 4; [0028]; [0033]; [0042-0043]; an electronic device that includes a wearable device such as a watch with a input device 250, that communicates with an external device be being connected with a network 162 through wireless communication or wired communication) comprising: 
a wireless communication unit configured to perform communication with an external device([0033]; a communication interface 170 may communicate with an external device by being connected with a network 162 through wireless communication or wired communication);
a memory configured to store a first contact application (Figure 8, 29 and 30; [0027]; [0031]; [0050]; [0052]; an application, stored in memory 130, includes a contact 378);  
a display configured to display a contact list (Figure 8, 29 and 30; [0033]; [0042-0043]; [0080-0081]; [0117]; displaying the contact application, as seen in Figures 8, 29, and 30, on a display 160);  and 
a controller configured to (Abstract; Figure 8, 29 and 30; [0005]; [0027]; [0030-0031]; [0050]; [0052]; a processor that has a memory that stores instructions for performing the following):
(Figure 8, 29 and 30; [0033]; [0042-0043]; [0080-0081]; [0117]; displaying the contact application, as seen in Figures 8, 29, and 30, on a display 160);
sense a touch input on the display unit, scroll the contact list when the touch input is a non-rotational touch input on the display (Figure 29 and 30; [0033]; [0042]; [0117]; the display includes a touch screen and may detect a touch gesture, such as the up/down scroll gesture).
However, Youn doesn’t explicitly disclose the watch-type mobile terminal having a touch bezel,
sense a touch input on one of the display or a  touch bezel located on an edge of the watch-type mobile terminal,
cause the display to a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed, and 
cause the display unit to display a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed.
Bang et al., US Patent Publication 2017/0168461, teaches that an object 1520 existing in a bezel region 1502 of a wearable device as an input device (a watch-type mobile terminal including a bezel) that can respond to a dragging input. Where a user (Figure 15; [0192-0193];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Youn to further include the teachings of Bang such that the input device 250, of Youn, comprises a bezel region that displays an object 1520 that can respond to a dragging input to cause the contact list do be moved up or down depending on the rotating amount of the object, in order to provide the watch-type mobile terminal having a touch bezel, and sense a touch input on one of the display or a  touch bezel located on an edge of the watch-type mobile terminal. The motivation to combine these analogous arts is to utilize the teachings of Bang in order to provide moving a desired displayed list up or down depending on a rotating amount of an object that exists in a bezel region of a wearable device (Bang: [0192-0193];).
However, the combination of Youn and Bang doesn’t explicitly teach cause the display to a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed, and 
cause the display unit to display a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed.
Apple iPod teaches being able to scrolling quickly through long lists. Where you can scroll quickly through a long list of songs, videos, or other items by moving your (displaying a quick scroll pop-up screen…on the display … when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed). Second, you use the Click Wheel to navigate through the alphabet until you find the first letter of the item you’re looking for. Third, you lift your thumb momentarily to return to normal scrolling, and then use the Click Wheel to navigate to the item you want (displaying a second set of contacts of the contact list without the quick scroll pop-up screen, when the speed of the rotation input …  and the moving speed of the rotational touch input on the touch bezel is slower than the predetermined speed) (pages 9 and 10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of  Youn and Bang to further include the teachings Apple iPod such that movement of the object 1520 on the bezel region 1502 quickly will cause the display to display a letter of the alphabet screen to assist in navigation for an item, and movement of the object 1520 on the bezel region 1502 normally will cause the display to navigate through the items to the item in order to provide cause the display to a quick scroll pop-up screen together with the contact list on the display, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed, and cause the display unit to display a second set of contacts of the contact list without the quick scroll pop-up screen, when the touch input is the rotational touch input on the touch bezel and the moving speed of the rotational touch (Apple iPod: pages 9-10).
However, the combination of Youn, Bang, and Apple iPod doesn’t explicitly teach cause the display to a quick scroll pop-up screen together with the contact list on the display in a way that the quick scroll pop-up screen is overlaid over the contact list, when the touch input is a rotational touch input on the touch bezel and a moving speed of the rotational touch input on the touch bezel is faster than a predetermined speed.
iPod Classic teaches that when you scroll on the wheel fast enough when scrolling through the song list, a pop-up letter is displayed that overlays the song list and changes letters as you continue scrolling ([0:30-0:39], Attached Figure).

    PNG
    media_image2.png
    734
    1288
    media_image2.png
    Greyscale




Regarding Claims 4 and 9, The combination of Youn, Bang, Apple iPod, and iPod Classic teaches wherein the watch-type mobile terminal is connected to the external device via Bluetooth (Youn: [0034] the wireless communication may include Bluetooth), and the touch bezel has a ring shape (Bang: Figure 15; [0192-0193]; the bezel region 1502 has a “ring shape”, as seen in Figure 15).


Allowable Subject Matter

Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1, 4, 5, 6, 9, and 10 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

In response to applicant's arguments, the examiner notes that the applicant is arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699